Citation Nr: 0808135	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-02 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for traumatic degenerative disk disease of the lumbar spine 
with left lower extremity radicular symptoms.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
August 1987, from January 1997 to June 1998, and had 
additional service with the Army National Guard from February 
1999 to February 2000 and from April 2000 to December 2005.  

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania (RO).  In that decision, the RO 
granted service connection for traumatic degenerative disk 
disease of the lumbar spine with left lower extremity 
radicular symptoms and assigned a 20 percent evaluation 
effective February 12, 2004.

In an October 2006 supplemental statement of the case, the RO 
granted an increased 40 percent evaluation for traumatic 
degenerative disk disease of the lumbar spine with left lower 
extremity radicular symptoms, effective February 12, 2004.

The veteran testified at a January 2007 Board hearing; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. §§ 19.37, 20.1304 (c), additional 
evidence received by the agency of original jurisdiction 
(AOJ) prior to transfer of the records to the Board after the 
appeal has been initiated, or additional evidence received 
following certification of an appeal to the Board shall be 
initially reviewed by the AOJ.  38 C.F.R. §§ 19.37, 20.1304 
(c) (2007).  Evidence submitted by the appellant or 
representative must be referred to the AOJ for review, unless 
this procedural right is waived by the appellant or 
representative, or unless the Board determines that he 
benefit or benefits to which the evidence relates may be 
fully allowed on appeal without such referral.  38 C.F.R. § 
20.1304 (c).

In February 2007 and July 2007, the veteran submitted 
additional evidence to be added the record.  This evidence 
had not been previously considered by the AOJ.  In a February 
2008 correspondence, the veteran indicated that he wished to 
have his claim remanded to the AOJ to have the new evidence 
considered in the first instance.  

Additionally, it appears that the Board received Army 
National Guard service medical records in August 2007.  These 
records have not been reviewed by the AOJ and contain current 
medical evidence relevant to the veteran's claim.  As such, 
the case is being remanded to the RO via the AMC for initial 
consideration of the claim in light of the new evidence.

Additional evidence received in July 2007 shows that the 
veteran had upcoming appointments at the VA medical center in 
Lebanon, Pennsylvania.  The AMC- should obtain any 
outstanding VA medical records and associate them with the 
claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all outstanding 
treatment records from the VA medical 
center in Lebanon, Pennsylvania and 
should associate them with the claims 
file.  If the search for such records has 
negative results, the AMC should notify 
the veteran and place a statement to that 
effect in the veteran's claims file.

2.  The AMC should review the case 
again based on the additional evidence 
submitted by the veteran in February 
2007 and July 2007, Army National Guard 
service medical records; and any 
additional VA treatment records.  If 
the benefits sought are not granted, 
the AMC should furnish the veteran and 
his representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
